DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOHN NAESER,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-803

                           [November 21, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 562013CF003166.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See Gethers v. State, 838 So. 2d 504, 505 (Fla. 2003)
(“[A]bsent the execution of an arrest warrant, a defendant who is in jail in
a specific county pursuant to an arrest on one or more charges need not
be given credit for time served in that county on charges in another county
when the second county has only lodged a detainer against the
defendant.”).

GERBER, C.J., WARNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.